DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 13 January 2021, 4 March 2021, and 24 November 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel 3GPP R1-1704695 “Frequency domain CRS muting for efeMTC” (hereinafter referred to as “Intel”). Note Intel was cited by the applicant in the IDS received 4 March 2021.
As to claims 1 and 14, Intel teaches a communication method, comprising:
sending first indication information used to indicate that a system bandwidth of a first-type terminal device is a first system bandwidth (§3: BL UEs with NB support (less than 5 MHz)), wherein the first system bandwidth is less than or equal to a cell-specific reference signal (CRS) mitigation bandwidth (§3: “…CRS muting configuration from network perspective, transmission of MIB/SIB should be considered…”); and
sending second indication information to a second-type terminal device (§§3-4: BL UEs with WB support of max 5 MHz), wherein the second indication information is used to indicate that a system bandwidth of the second-type terminal device is a second system bandwidth, and the second-type terminal device supports a network-based CRS mitigation technology (§4: CRS muting configured semi-statically depending on UE capability; BL UEs with max 5 MHz can be configured with CRS mitigation using different bandwidth than BL UEs with NB support that are scheduled around the 6 central PRBs).
As to claim 2, Intel teaches the communication method according to claim 1, further comprising: scheduling the second-type terminal device based on the second system bandwidth (§§1-4).
As to claim 3, Intel teaches communication method according to claim 1, further comprising: scheduling the first-type terminal device based on the first system bandwidth (§§1-4).
As to claim 4, Intel teaches communication method according to claim 1, wherein the second system bandwidth is greater than the first system bandwidth (§§1-4).
As to claim 5, Intel teaches communication method according to claim 1, wherein sending the second indication information to the second-type terminal device comprises: sending radio resource 
As to claim 6, Intel teaches communication method according to claim 1, wherein the first indication information is carried in system information that is broadcast, and the system information comprises a master information block (MIB) or a system information block (SIB) (§§1-4).
As to claim 7, Intel teaches the communication method according to claim 1, wherein sending the second indication information to the second-type terminal device comprises: 39sending the second indication information to the second-type terminal device in a random access procedure of the second-type terminal device (§§1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Nokia 3GPP R1-120711 “General considerations on new carrier types” (hereinafter referred to as “Nokia”). Note Nokia was cited by the applicant in the IDS received 4 March 2021.
As to claims 8 and 15, Intel teaches a communication method, comprising:

receiving second indication information (§§3-4: BL UEs with WB support of max 5 MHz) used to indicate that a system bandwidth of a second-type terminal device is a second system bandwidth, wherein the second-type terminal device can support a network-based CRS mitigation technology (§4: CRS muting configured semi-statically depending on UE capability; BL UEs with max 5 MHz can be configured with CRS mitigation using different bandwidth than BL UEs with NB support that are scheduled around the 6 central PRBs).
Although Intel teaches “A communication method…CRS mitigation technology,” Intel does not explicitly disclose “performing communication on the second system bandwidth based on the second indication information”.
However, Nokia teaches performing communication on the second system bandwidth based on the second indication information (§4.2: perform transmissions according to CRS reduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Intel by including “performing communication on the second system bandwidth based on the second indication information” as taught by Nokia because it provides Intel’s method with the enhanced capability of reducing CRS bandwidth  while also supporting legacy CRS structure (Nokia, §4.3).
As to claim 9, Intel in view of Nokia teaches the communication method according to claim 8, wherein the second system bandwidth is greater than the first system bandwidth (§§1-4).
As to claim 10, Intel in view of Nokia teaches the communication method according to claim 8, wherein receiving the second indication information comprises: receiving radio resource control (RRC) information comprising the second indication information; or receiving a media access control (MAC) control element (CE) comprising the second indication information; or receiving downlink control information (DCI) comprising the second indication information (§§1-4).
As to claim 11, Intel in view of Nokia teaches the communication method according to claim 8, wherein receiving the second indication information comprises: receiving the second indication information in a random access procedure of the second-type terminal device (§§1-4).
As to claims 12 and 16, Intel teaches a communication method, comprising:
receiving first indication information used to indicate that a system bandwidth of a first-type terminal device is a first system bandwidth (§3: BL UEs with NB support (less than 5 MHz)), wherein the first system bandwidth is less than or equal to a cell-specific reference signal (CRS) mitigation bandwidth (§3: “…CRS muting configuration from network perspective, transmission of MIB/SIB should be considered…”).
Although Intel teaches “A communication method…mitigation bandwidth,” Intel does not explicitly disclose “performing communication in the first system bandwidth based on the first indication information”.
However, Nokia teaches performing communication in the first system bandwidth based on the first indication information (§4.2: perform transmissions according to CRS reduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Intel by including “performing communication in the first system bandwidth based on the first indication information” as taught by Nokia because it provides Intel’s method with the enhanced capability of reducing CRS bandwidth  while also supporting legacy CRS structure (Nokia, §4.3).
As to claim 13, Intel in view of Nokia teaches the communication method according to claim 12, wherein the first indication information is carried in system information that is broadcast, and the system information comprises a master information block (MIB) or a system information block (SIB) (§§1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Charbit et al. US 2019/0230579 A1 – Method and Apparatus for Handling Cell-Specific Reference Signal Muting in Mobile Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469